NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0684n.06

                                           No. 08-6241

                          UNITED STATES COURT OF APPEALS                               FILED
                               FOR THE SIXTH CIRCUIT                                Oct 14, 2009
                                                                              LEONARD GREEN, Clerk

UNITED STATES OF AMERICA,                                )
                                                         )
       Plaintiff-Appellee,                               )
                                                         )       ON APPEAL FROM THE
               v.                                        )       UNITED STATES DISTRICT
                                                         )       COURT FOR THE EASTERN
DANA SCOTT RICHARDSON,                                   )       DISTRICT OF TENNESSEE
                                                         )
       Defendant-Appellant.                              )
                                                         )



BEFORE: GILMAN and GRIFFIN, Circuit Judges, and STEEH, District Judge.*

       GRIFFIN, Circuit Judge.

       Defendant Dana Scott Richardson appeals his 160-month prison sentence and lifetime term

of supervised release as procedurally and substantively unreasonable after pleading guilty to

distributing child pornography transported in interstate commerce by computer in violation of 18

U.S.C. § 2252(a)(2)(A). Richardson argues that the length of his sentence is greater than necessary

to achieve the sentencing objectives set forth in 18 U.S.C. § 3553(a). We disagree and affirm.

                                                I.

       On June 12, 2006, an FBI agent entered an internet chat room and observed a message that

invited persons to trade child pornography by downloading a file-sharing program. The agent


       *
       The Honorable George Caram Steeh, United States District Judge for the Eastern District
of Michigan, sitting by designation.
No. 08-6241
USA v. Richardson


successfully downloaded the program, accessed Richardson’s computer, and downloaded 305 images

of minors engaging in sexually explicit conduct. The FBI obtained and executed a federal search

warrant at Richardson’s residence and seized his computer and related equipment. During the

search, Richardson admitted to agents that he used the file-sharing program to download and trade

child pornography on the Internet.

       Richardson pled guilty to distributing child pornography transported in interstate commerce

by computer in violation of 18 U.S.C. § 2252(a)(2)(A). The presentence report (“PSR”) determined

that Richardson’s base offense level was 22 pursuant to U.S.S.G. § 2G2.2(a)(2), Trafficking in

Material Involving the Sexual Exploitation of a Minor, and assessed his criminal history at Category

I (based on 1 criminal history point). The PSR recommended a five-level enhancement under §

2G2.2(3)(B) because his offense involved the distribution of child pornography for “a thing of

value,” namely, the images he obtained from others by sharing his images. The PSR also

recommended a four-level enhancement under § 2G2.2(b)(4) because the images included depictions

of violence. In addition, the PSR applied a two-level enhancement pursuant to § 2G2.2(b)(6)

because the offense involved the use of a computer and a four-level enhancement under §

2G2.2(b)(7)(C) because the offense involved at least 300 but fewer than 600 images. The PSR

afforded a three-level reduction for acceptance of responsibility under U.S.S.G. § 3E1.1(a)-(b),

yielding a total offense level of 34 and an advisory Guidelines range of 151 - 188 months of

imprisonment.




                                               -2-
No. 08-6241
USA v. Richardson


       The district court conducted Richardson’s sentencing on September 30, 2008. Following

extensive argument by the parties, the district court imposed a within-Guidelines sentence of 160

months of imprisonment and a lifetime term of supervised release.

       This appeal follows.

                                                  II.

       We review the district court’s sentencing decisions for reasonableness under an

abuse-of-discretion standard. United States v. Bates, 552 F.3d 472, 476 (6th Cir. 2009) (quoting

Gall v. United States, 128 S. Ct. 586, 594 (2007)); United States v. Bolds, 511 F.3d 568, 575 (6th

Cir. 2007). Reasonableness review has both a procedural and a substantive component. United

States v. Sedore, 512 F.3d 819, 822 (6th Cir. 2008). This court “must first ensure that the district

court committed no significant procedural error, such as failing to calculate (or improperly

calculating) the Guidelines range, treating the Guidelines as mandatory, failing to consider the [18

U.S.C.] § 3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing to

adequately explain the chosen sentence . . . .” Gall, 128 S. Ct. at 597. If the sentence is procedurally

sound, we “then consider the substantive reasonableness of the sentence imposed under an

abuse-of-discretion standard.” Id. We apply a presumption of substantive reasonableness to

sentences that fall within the applicable Guidelines range. Sedore, 512 F.3d at 823.

                                                  III.

       Richardson asserts four arguments on appeal. First, he claims that the district court did not

articulate the specific weight it attributed to each § 3553(a) factor when imposing his sentence.


                                                 -3-
No. 08-6241
USA v. Richardson


Next, he argues that the district court erroneously relied upon § 2G2.2 as its “starting point” when

fashioning his within-Guidelines sentence, which he claims is contrary to United States v. Booker,

543 U.S. 220 (2005). He also asserts that his 160-month prison term is substantively unreasonable

because there exists a significant disparity in the length of prison sentences imposed for similar

conduct in the Eastern District of Tennessee. Finally, he contends that a lifetime term of supervised

release, imposed pursuant to 18 U.S.C. § 3583(k), is substantively unreasonable because it is greater

than necessary to fulfill the purposes of sentencing set forth in § 3553(a).

                                                  A.

       The district court correctly calculated the Guidelines range, treated the range as advisory,

considered the 18 U.S.C. § 3553(a) factors, and explained the sentence it imposed. Nevertheless,

Richardson argues that the district court’s explanation of his sentence was procedurally unreasonable

because it failed to articulate the weight it assigned to each § 3553(a) factor. In addition, he argues

the district court erred because it employed § 2G2.2 as its “starting point” when fashioning his

sentence.

       According to United States v. Bostic, “[i]f a party does not clearly articulate any objection

and the grounds upon which the objection is based, when given [a] final opportunity [to] speak, []

that party will have forfeited its opportunity to make any objections not previously raised and thus

will face plain error review on appeal.” United States v. Bostic, 371 F.3d 865, 872-73 (6th Cir.

2004); United States v. Vonner, 516 F.3d 382, 385-86 (6th Cir. 2008) (applying Bostic rule to




                                                 -4-
No. 08-6241
USA v. Richardson


procedural- reasonableness claims). It is uncontested that Richardson did not object to the district

court’s explanation of his sentence when it asked the Bostic question:

       [District Court]:       All right. Mr. Tollison, does the Defendant have any
                               objection to the sentence just pronounced that has not been
                               previously raised?

       [Defense Counsel]:      No, your Honor.

       Under United States v. Vonner, 516 F.3d 382 (6th Cir. 2008), a party does not forfeit its right

to appeal issues “previously raised,” but it does undermine its right “to challenge the adequacy of

a court’s explanation for the sentence – an issue that bec[o]me[s] apparent as soon as the court

finish[es] announcing its proposed sentence[,] and [] counsel nonetheless decline[s] the court’s

invitation to address” any errors in the articulation of that sentence. Vonner, 516 F.3d at 386.

(emphasis added). Thus, errors alleged relating to the district court’s explanation of his sentence are

subject to plain-error review. To establish plain error, Richardson

       must show (1) that an error occurred in the district court; (2) that the error was plain,
       i.e., obvious or clear; (3) that the error affected [the] defendant’s substantial rights;
       and (4) that this adverse impact seriously affected the fairness, integrity or public
       reputation of the judicial proceedings.

United States v. Alexander, 543 F.3d 819, 822 (6th Cir. 2008) (quoting United States v. Koeberlein,

161 F.3d 946, 949 (6th Cir. 1998)).

       The sentencing transcript reveals that the district court engaged in a lengthy discussion of the

§ 3553(a) factors before imposing his sentence. Richardson is incorrect insofar as he claims that the

district court was required to articulate the weight it assigned to each § 3553(a) factor when

pronouncing his sentence. We are not “tasked with demanding that the district judge consider each

                                                 -5-
No. 08-6241
USA v. Richardson


of the issues enumerated in § 3553(a) equally or engage in a ‘ritualistic incantation’ of these statutory

factors” to conclude that a defendant’s sentence is procedurally reasonable. United States v. Benson,

195 F. App’x 414, 417 (6th Cir. 2006) (unpublished) (citing United States v. Williams, 436 F.3d 706,

709 (6th Cir. 2006)). “Rather, this court should review the proceedings of the lower court to ensure

that the judge considered the statutory factors and adequately articulated his rationale such that the

resultant sentence, though not what the defendant desired, cannot be faulted as unreasonable for

failure to consider issues relevant to § 3553(a).” Benson, 195 F. App’x at 417. Because the district

court was not required to articulate the weight it assigned to each § 3553(a) factor, Richardson

cannot demonstrate error, let alone plain error.

        Next, Richardson argues that the district court erroneously relied upon § 2G2.2(a) as its

“starting point” when fashioning his within-Guidelines sentence, which he asserts is contrary to

United States v. Booker, 543 U.S. 220 (2005). We disagree. Although the Sentencing Guidelines

are advisory, the Supreme Court has nevertheless instructed the district courts to consult the advisory

sentencing range as “the starting point and initial benchmark” of its sentencing analysis. Gall, 128
S. Ct. at 596. Thus, this argument plainly lacks merit.

        For these reasons, we conclude that Richardson’s sentence is procedurally reasonable.

                                                   B.

        Upon concluding that the sentencing decision is procedurally sound, we “then consider the

substantive reasonableness of the sentence imposed under an abuse-of-discretion standard.”

Alexander, 543 F.3d at 822. District courts are charged with imposing “a sentence sufficient, but


                                                   -6-
No. 08-6241
USA v. Richardson


not greater than necessary, to comply with the purposes” of sentencing set forth in § 3553(a). We

apply a rebuttable presumption of reasonableness for sentences within the Guidelines range. Sedore,
512 F.3d at 823.

       Richardson argues that the length of his prison term is substantively unreasonable because

other defendants in the Eastern District of Tennessee have been sentenced more leniently for

substantially similar conduct. Specifically, Richardson identifies two individuals who received

shorter prison sentences, his brother, Jason Richardson, and Ronald Reagan. The district court

carefully considered Richardson’s sentencing- disparity argument, reviewed Jason’s and Reagan’s

presentence reports and sentences, and found that Richardson’s conduct was distinguishable and

warranted a longer sentence:

       Defendant argues for a below Advisory Guideline sentence based upon recent cases
       which Defendant suggests are similar to his. In his sentencing memorandum
       Defendant compared his case to that of Ronald Reagan, sentenced by Judge Phillips
       on July 24, 2008, and Defendant’s brother, Jason Richardson, sentenced by Judge
       Jordan on April 17th, 2008.

       The Court has reviewed each of those cases and determined that the conduct of those
       defendants is distinguishable from this defendant’s conduct and, therefore, a
       difference in sentence is warranted.

       As to Mr. Reagan, though Mr. Reagan agreed that he distributed child pornography,
       Mr. Reagan’s conduct did not involve distribution for pecuniary gain or a thing of
       value, like Defendant’s did, and Mr. Reagan had fewer images, 104, than Defendant
       did, between 300 and 599.

       As to Defendant’s brother, Jason Richardson, Mr. Jason Richardson agreed to the
       factual basis that he, “knowingly downloaded, viewed and possessed images of child
       pornography,” but nothing in Jason Richardson’s factual basis established that he
       distributed child pornography or offered to trade child pornography with others,
       which distinguishes his conduct from that of the Defendant here.

                                               -7-
No. 08-6241
USA v. Richardson


      The Court notes that in those cases both of the respective sentencing judges
      sentenced – also notes that both sentencing judges sentenced within the Advisory
      Guideline Range as applicable to those cases; in those instances, at the low or bottom
      end of the Advisory Guideline Range.

      In comparison to the relevant conduct in that case, as the Government noted in its
      reply to sentencing memorandum, the facts in this case as set forth in the plea
      agreement, as well as in the offense conduct outlined in the pre-sentence report,
      establishes, among other things, the Defendant entered a chat room entitled
      “100%teensexpics,” p-i-c-s, on the Internet and solicited to trade child pornography
      over the Internet via a file-sharing program.

      An undercover agent was able to accept the Defendant’s file server and freely
      download images of children engaged in sexually explicit conduct. Defendant’s
      computer was later seized pursuant to a federal search warrant and forensically
      examined.

      The forensic examination of his computer confirmed that he had distributed child
      pornography over the Internet; that during execution of the search warrant the
      Defendant admitted to the investigating agent that he had operated a file-sharing
      software in order to share or distribute child pornography over the Internet with
      others.

      Earlier at the sentencing hearing Defendant also mentioned other defendants recently
      sentenced by this court and argues that those cases support a below Advisory
      Guideline Range sentence as well. However, based upon the Court’s recollection and
      review of those cases, none of those defendants were involved in the distribution of
      child pornography similar to the offense conduct here such as would warrant an
      argument of unwarranted sentence disparity.

      Additionally, the defendants in each of those cases, except for Derrick Blackmon, in
      Case 3:06-cr-96, were sentenced with a term of imprisonment within the Advisory
      Guideline Range calculated based upon their conduct and offense of conviction. Mr.
      Blackmon was sentenced below the guideline range but at the statutory maximum for
      his offense.

      Based upon the Court’s consideration therefore of Defendant’s argument, in
      particular his request for a variance based upon alleged unwarranted sentencing
      disparities that would result from a within Advisory Guideline Range sentence in this
      case, the Court would respectfully deny Defendant’s requested variance.

                                              -8-
No. 08-6241
USA v. Richardson


       Section 3553(a)(6) of Title 18 informs the district court of “the need to avoid unwarranted

sentence disparities among defendants with similar records who have been found guilty of similar

conduct[.]” 18 U.S.C. § 3553(a)(6) (emphasis added). Richardson has not identified an individual

who received a more lenient sentence that is guilty of similar conduct, specifically, distribution of

child pornography for a thing of value. The record clearly demonstrates that the district court

engaged in a thorough analysis of defendant’s request for a variance pursuant to § 3553(a)(6). Thus,

the district court did not abuse its discretion in declining to vary from the advisory Guidelines range

based upon the alleged disparity. See United States v. Cage, 458 F.3d 537, 542 (6th Cir. 2006).

       Finally, Richardson contends that his lifetime term of supervised release, imposed pursuant

to 18 U.S.C. § 3583(k), is substantively unreasonable because it is greater than necessary to fulfill

the purposes of sentencing set forth in § 3553(a). Again, the district court engaged in a detailed

analysis of the § 3553(a) factors before pronouncing Richardson’s supervised release sentence:

       As to the issue of sentencing disparities, that issue is also raised somewhat in the
       Court’s consideration of a term of supervised release in this case, and the applicable
       period, statutory period, being from five years to life.

       The Court also does not believe that a supervised release term of greater than ten
       years would result in unwarranted sentencing disparities in this case, the Court being
       mindful of the lack of objection to that term by the Government, but it being the
       Court’s duty to fashion a sentence inclusive of supervised release that would be
       sufficient but not – that would be sufficient to comply with the purposes of Section
       3553.

       In looking at this issue, the Court first would note that while Mr. Reagan and Mr.
       Jason Richardson were given supervised release terms by their respective sentencing
       judges of ten years, other cases cited to this court by Defendant’s counsel, some
       included supervised release terms of ten years up to life based upon the facts and
       circumstances relevant to those cases.

                                                 -9-
No. 08-6241
USA v. Richardson



       Next, in particular to this case, the Court has already noted that Defendant has not
       participated in a current psychosexual evaluation and that the extent of his deviant
       sexual behavior is unknown. However, as established in the pre-sentence report, the
       Defendant was evaluated in 1990, and from that evaluation it is established through
       the pre-sentence report the Defendant had serious problems at an earlier age that had
       been left untreated.

       Based upon this evaluation and the offense of conviction, safety of the community
       is a strong consideration for the sentence to include a significant term of supervised
       release in this case.

                                                 * * *

       [T]he Court will impose in this case a supervised release term of life for all the
       reasons previously discussed, and in particular, given the lack of treatment and the
       need to provide the Defendant with treatment both – with treatment both during a
       period of incarceration as well as during a period of supervised release, and based
       upon the particular offense conduct herein relating to, among other things, the
       number of images, the offer to trade or distribute, the type and extent of images and
       other relevant conduct.

       On this record, we do not consider the district court’s supervised-release decision

substantively unreasonable. “Congress insists that lifetime supervision be available to courts in

sentencing sexual offenders: . . . 18 U.S.C. § 3583(k) expressly authorize[s] the court to subject

[Richardson] to a life term of supervised release because [his] crime constituted a violation of 18

U.S.C. § 2252A.” United States v. Kennedy, 499 F.3d 547, 553 (6th Cir. 2007). In this regard,

Congress provided for lifetime supervision for sexual crimes because

       [of the] long-standing concerns of Federal judges and prosecutors regarding the
       inadequacy of the existing supervision periods for sex offenders, particularly for the
       perpetrators of child sexual abuse crimes, whose criminal conduct may reflect
       deep-seated aberrant sexual disorders that are not likely to disappear within a few
       years of release from prison.


                                               - 10 -
No. 08-6241
USA v. Richardson


H. R. Rep. No. 108-66, at 49-50 (2003) (Conf. Rep.), reprinted in 2003 U.S.C.C.A.N. 683, 684. The

Sentencing Guidelines also reflect this concern. Section 5D1.2 of the Guidelines provides that for

“a sex offense, however, [lifetime] . . . supervised release is recommended.” U.S.S.G. § 5D1.2

(Policy Statement). “[R]eading 18 U.S.C. § 3583(k) together with the policy statement in § 5D1.2[]

indicates that [] Congress and the Sentencing Commission intended to impose life terms of

supervised release on sex offenders.” Kennedy, 499 F.3d at 553 (citing United States v. Allison, 447
F.3d 402, 405 (6th Cir. 2006) (internal quotation marks omitted)). In light of these concerns, and

the district court’s individualized assessment of Richardson’s conduct, we conclude that a lifetime

term of supervised release is substantively reasonable.

                                                IV.

       For these reasons, we affirm the judgment of the district court.




                                               - 11 -